Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method for treating or improving sleep disorders comprising administering a therapeutically effective amount of metabolites of an isolated strain of Lactobacillus brevis ProGA28 to a patient in need thereof. The Lactobacillus brevis ProGA28 metabolites are obtained from a monosodium glutamate (MSG)-containing medium from which the strain is removed after it has been cultured.
The claims were previously rejected as anticipated by or, in the alternative, obvious over Ooishi et al. (EP 2821073 A1; Cited in IDS filed 07/06/2021). Ooishi teaches that Lactobacillus brevis SBC8803 can be used in the treatment, recovery, or amelioration of sleep disorders ([0035]-[0036]). Ooishi teaches that the active agent in this method comprises a lactic acid bacterium or treated product thereof ([0016]).
The claims were previously rejected because Ooishi’s “treated product” was considered to be synonymous with applicant’s “metabolites of an isolated strain…from which the strain is removed after it has been cultured”. But upon reconsideration of the prior art and evaluation of applicant’s arguments, it has been determined that the teaching of a “treated product” is not equivalent to the metabolites of the recited strain because although Ooishi teaches subjecting living or dead Lactobacillus brevis cells to “treatment” such as heating, pressurization, drying, crushing, disruption, or autolysis ([0026]), Ooishi does not explicitly teach culturing Lactobacillus brevis SBC8803 in MSG-containing medium and removing the strain afterwards to use the metabolites left in said medium. Thus, the disclosed treated product is not identical to the recited metabolites used in the claimed method and they are not considered to be obvious over each other.
Claims 5 and 10-13 are allowable because they depend from independent claim 4 which is not found to be taught by or obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 4-5 and 10-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651